Citation Nr: 0202326	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  94-35 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gallbladder 
disease.

2.  Entitlement to an increased evaluation for hepatitis, 
currently rated as 60 percent disabling.

3.  Entitlement to an increased evaluation for ventral 
hernia, currently rated as 20 percent disabling. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with appeals initiated and completed by the 
veteran from various rating decisions of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs.  The case was previously before the Board and was 
remanded in May 1998.  

While the case was in remand status at the RO, a claim by the 
veteran for entitlement to service connection for hemorrhoids 
was denied by rating decision in November 1998.  The veteran 
initiated and completed an appeal from that determination.  
See generally 38 U.S.C.A. § 7105 (West 1991).  However, by 
rating decision in August 2001, the RO established service 
connection for hemorrhoids.  That action constituted a full 
grant of the benefit sought as to that issue, and the issue 
of entitlement to service connection for hemorrhoids is 
therefore no longer in appellate status. 

In a letter dated September 17, 2001, the veteran's 
representative questioned the calculation of the actual 
dollar amount of a retroactive payment of compensation to the 
veteran resulting from an August 2001 rating decision.  The 
Board does not view this communication as a notice of 
disagreement to the effective dates assigned by the RO, but 
rather as a request for an explanation or audit showing the 
calculation of the retroactive amount paid to the veteran 
pursuant to the August 2001 rating decision.  Accordingly, a 
remand to the RO is not required under Manlincon v. West, 12, 
Vet.App. 238 (1999).  However, this matter is hereby referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an August 2001 written communication, the veteran 
withdrew his appeal on the issues of entitlement to an 
increased rating for hepatitis and entitlement to an 
increased rating for ventral hernia.

2.  In a January 2002 written communication, the veteran 
withdrew his appeal on the issues of entitlement to service 
connection for gallbladder disease and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for back disability.  


CONCLUSION OF LAW

In light of the veteran's withdrawal of the issues on appeal, 
the Board is without jurisdiction to consider the merits of 
the veteran's claims of entitlement to service connection for 
gallbladder disease, entitlement to an increased rating for 
hepatitis, entitlement to an increased rating for ventral 
hernia, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for back disability.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  

As noted in the Board's May 1998 remand and noted again in 
the introduction to this decision, this case came to the 
Board on appeal of the four issues listed as listed on the 
first page of this decision.  

By rating decision in August 2001, the RO increased the 
disability rating for the veteran's service-connected ventral 
hernia to 20 percent and increased the rating for his 
service-connected hepatitis to 60 percent.  In a Statement in 
Support of Claim (VA Form 21-4138) received in August 2001, 
the veteran withdrew his appeal on the issues of entitlement 
to an increased rating for hepatitis and entitlement to an 
increased rating for ventral hernia.  These issues are 
therefore no longer in appellate status. 

In January 2002, another VA Form 21-4138 was received from 
the veteran.  In this written communication, the veteran 
indicated that he wished to withdraw his appeal on the issues 
of entitlement to service connection for gallbladder disease 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.  Accordingly, these issues are also no longer in 
appellate status.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The appellant has withdrawn 
the issues from appellate status, and there effectively 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.

In closing, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  However, the Board finds nothing in 
the new legislation or implementing regulations which affects 
the veteran's ability to voluntarily withdraw issues from 
appellate status.  


ORDER

The appeal is dismissed as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps 
you can take if you disagree with our decision.  We are in 
the process of updating the form to reflect changes in the 
law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

